Citation Nr: 1638025	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.

This appeal comes before the Board of Veterans Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in New Orleans, Louisiana. A transcript of the hearing is of record. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the Veteran's testimony given at the July 2016 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as a back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

At the July 2016 Travel Board hearing, the Veteran stated that he wished to withdraw his appeal concerning entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issued involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

At the July 2016 Travel Board hearing before the undersigned VLJ, the Veteran requested to withdraw the appeal of his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression. Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the Board does not have jurisdiction to review this appeal and this matter is dismissed.



ORDER

The appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is dismissed.


REMAND

The Veteran contends that his current back disability is the result of his service. At the July 2016 Travel Board hearing, the Veteran testified that he served as an electrician and that he was responsible for working on aircraft carriers. He stated that he was required to work underneath the engine and that he would then have "anywhere from one to three seconds to get from underneath the engine and jump down into the catwalk" before the plane took off. See July 2016 Travel Board hearing transcript. He would work on three or four flights a day, which meant that he would have to jump down to the catwalk three or four times a day. See id. 

He testified that his back started to give him problems from the jumping, that he went to sick bay, was given ibuprofen, and was told to take two to three days of light duty. See id. He further testified that he was wearing "boondockers," the shoes they gave him, which did not have much support. See id. The Veteran noted that after he complained of his back hurting from the jumping, they gave him jump boots with zippers in them that laced up high to give him support when he jumped. See id. However, he testified, "I guess once you jump enough times and you land wrong, there goes your back, so I fought that through most of the Mediterranean cruise." See id. The Veteran asserts that his back has continued to hurt since service. See id. 

The Veteran's service treatment records note lower back pain in October 1971. The Veteran's DD-214 indicates that the Veteran served as an aircraft engineer. However, the Veteran was afforded a VA examination in May 2014, during which the examiner diagnosed the Veteran with DDD and concluded that the Veteran's back injury was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury. The May 2014 examiner found that "the Veteran's discharge physical examination was normal for any back problem and the Veteran was involved in a motor vehicle accident in 2001, injuring his back, which is the cause of the Veteran's current lower back problems plus aging." See May 2014 VA examination.

At the July 2016 Travel Board hearing, the Veteran testified that in 2001, while working at his old job with a telephone company, he was in a car accident that included a roll over. See July 2016 Travel Board hearing transcript. The Veteran further testified that he did not injure his back or receive any medical attention at that point, and that he continued to work until 2008. See id. The Veteran also noted that his back has hurt since service, and that he has had to carry 20 foot ladders at work but that he cannot carry them the traditional method (called fireman's carry) because of his back injury in-service. See id. 

However, private treatment records indicate treatment of his back beginning in 2007. Treatment record from J. M. H., M.D., dated May 2007, notes the Veteran's motor vehicle accident in 2001 with a roll over, and states that following the accident, "he immediately noted pain in his right lower back which radiated around his side into his right lower quadrant." The May 2007 treatment record from Dr. J. M. H. indicates a diagnosis of "mild left radiculopathy" and "chronic right lower dorsal/upper lumbar radiculopathy following a motor vehicle accident in 2001."

Therefore, given the above evidence, the Board remands this matter for an addendum opinion concerning the nature and etiology of the Veteran's current back disability. While the May 2014 VA examiner noted the Veteran's car accident, the Board remands this matter for consideration of the Veteran's assertions as to his experiences and injury in-service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that the Veteran is competent to act as a historian as to his service and his report of his activities in service). A transcript of the July 2016 Travel Board hearing is now of record and available for consideration by the VA examiner. Therefore, on remand, the Board requests an addendum opinion that considers the Veteran's July 2016 testimony together with his entire claims file. 

The Board also remands this matter with instructions to the RO to obtain and associate with the claims file the Veteran's Social Security Administration disability records. At the July 2016 Travel Board hearing, the Veteran noted his Social Security Administration disability benefits. Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. See  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant updated VA or private treatment records, should they exist. Ensure that all records are properly scanned and labeled in the Veterans Benefits Management System (VBMS)/Virtual VA.

2. Obtain the Veteran's Social Security Administration records. Ensure that all records are properly scanned and labeled in VMBS/Virtual VA.

3. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the May 2014 VA examination, or another appropriate medical physician if the examiner is unavailable. The claims file, to include the July 2016 Travel Board hearing transcript, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability was incurred in or is otherwise related to his active duty service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a October 1971 service treatment record indicating that the Veteran reported low back pain, as well as the discharge physical examination previously referenced by the examiner.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).


4. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


